DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any specific references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The parameter of claim 5 is considered to be indefinite since it is not clear what exactly, quantitatively, is meant by the material being “oversized” relative to a breast implant, specifically, what exact size/oversize would the material need to be in order to meet the claim; furthermore, it is to be noted that breast implants come in a 

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 11, 13, 14 and 16-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Maxwell (US PG Pub. 2009/0125107), as disclosed in the IDS dated 06/26/2020.
Regarding claims 11 and 17-19, Maxwell discloses a graft material (18), illustrated in Figures 16 and 24, comprising a sheet of an acellular tissue matrix, which is a dermal tissue matrix and comprises a decellularized collagen-containing tissue matrix from a pig ([0018] & [0048], Lines 2 and 4-6), the sheet consisting essentially of a first edge (FE) and a second edge (SE) joined to each other at a first apex (FA) and a second apex (SA) and defining a planar configuration having a biconvex shape, illustrated in Figures 16, 24 and modified figures 16 and 24, below.

    PNG
    media_image1.png
    314
    794
    media_image1.png
    Greyscale

Regarding claim 13, Maxwell discloses the graft material of claim 11, wherein the planar configuration has a first axis (1A) passing through the first apex (FA) and the second apex (SA), and a second axis (2A) orthogonal to the first axis (1A); and the biconvex shape is symmetrical about the second axis (2A), illustrated in Figures 16, 24 and modified figures 16 and 24, above.
Regarding claim 14, Maxwell discloses the graft material of claim 11, wherein the first apex (FA) and the second apex (SA) are pointed, illustrated in Figures 16, 24 and modified figures 16 and 24, above.
Regarding claim 16, Maxwell discloses the graft material of claim 11, wherein the acellular tissue matrix lacks an epithelial basement membrane ([0055], Line 7 – to clarify it is stated the tissue matrix can be “Alloderm” which is known by one having ordinary skill in the art not to have/lacks an epithelial basement membrane).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maxwell as applied to claim 18 above, and in view of Ayares et al. (US PG Pub. 2005/0260176), as disclosed in the IDS dated 06/26/2020, hereinafter Ayares.
Regarding claim 20, Maxwell discloses the graft material of claim 18, but does not specifically disclose the nonhuman animal is genetically modified such that the tissues lack galactose a-1,3-galactose epitopes.
	However, Ayares teaches dermal soft tissue, in the same field of endeavor, obtained from genetically modified nonhuman animal such that the tissue lacks galactose a-1,3-galactose epitopes ([0032], Lines 1-4); this genetic modification allows for the tissue to be implanted in humans without causing significant rejection ([0030]).
	In view of the teachings of Ayares, it would have been obvious to one having ordinary skill in the art at the time of the invention for the nonhuman animal, of which the tissue matrix of the graft of Maxwell is comprised, be genetically modified such that the tissue lacks galactose a-1,3-galactose epitopes, in order for the tissue to be implanted in humans without causing significant rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,986,377, and claims 1-13 of U.S. Patent No. 10,449,034.  Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims set forth limitations for a medical implant comprising a planar acellular biocompatible material having first and second convex edges which are joined to each other at apexes, wherein the first and second edges have first and second radius of curvatures, respectively, that extend away from each other, and the first radius of curvature is different from the second radius of curvature.

Allowable Subject Matter
Claims 1-10 and 21-28 would be allowable if a terminal disclaimer is filed to overcome the nonstatutory double patenting rejections set forth above in the Office Action.
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and would need to overcome the nonstatutory double patenting rejections set forth above in the Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DINAH BARIA/Primary Examiner, Art Unit 3774